UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
KASHMIR GILL,                                              :

                      Plaintiff,                          :    19-cv-04216 (ILG) (PK)

               -v.-                                       :    DECLARATION OF NON-PARTY
                                                               GOOGLE LLC
JUS BROADCASTING CORP, et al.,                            :
                      Defendants.
                                                           :
---------------------------------------------------------- X

         I, Molly O’Neil, declare and certify as follows:

1.       I am a Policy Specialist at non-party Google LLC (“Google”). I am over 18 years of age

and am competent to testify truthfully to the facts asserted herein. The following information is

based upon my personal knowledge and is true and accurate to the best of my belief.


2.       The Google service at issue in this matter is called Google Workspace (formerly G Suite),

through which Google provides custom email services and other productivity and communication

products to businesses. I have conducted a search of Google’s database of Workspace accounts

and associated account records and content, which shows that the

kashmirgill@jusbroadcasting.com account and the contents of emails stored in that account no

longer exist in Google’s systems. Google’s records indicate that the account existed in Google’s

systems at least as of November 10, 2020. Google’s records do not indicate when or under what

circumstances the kashmirgill@jusbroadcasting.com account or any emails stored in that account

were deleted subsequent to November 10, 2020, but a Workspace account can only be deleted by

an administrator for the applicable domain, which in this case is @jusbroadcasting.com.
       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief. Executed on May 11, 2021.


                                                             __________________________
                                                                     Molly O’Neil




                                            -2-
